DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 34 is objected to because of the following informalities:  It appears that “the status inquiry” in claim 34 was intended to be “the reset command”.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) communication module in claims 26 and 36.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 26-50 are rejected under 35 U.S.C. 103 as being unpatentable over Mou, US Patent Application Publication no. 2005/0151660, in view of Brookshire et al., US Patent Application Publication no. 2010/0244567 [Brookshire].
Regarding claims 26, 29, 36, 39, 46 and 49, Mou discloses an electronic device, comprising: 

a monitoring module comprising logic, at least partially including hardware logic, to: 
monitor a device [photosensing unit monitors status lights of a device, paragraphs 0032, 0033 and 0036]; and 
generate an alert in response to an alert condition for the device [status indicator light colors or on/off conditions are converted into signals suitable for transmission to a remote device, paragraph 0036]; and 
a communication module to transmit the alert to a remote device [wireless transmitter transmits the signals to the remote device, paragraph 0036].
 Mou discloses monitoring status indicator lights of any type of machine, device, instrument, equipment or the like.  Mou does not specifically disclose that the monitored device is a power supply.  Brookshire discloses an uninterruptible power supply device that includes status indicator lights which provide alerts related to the source or power provided or battery conditions [paragraphs 0033-0035].  Since power supply devices with status indicator lights were known in the art before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the Mou monitoring device to monitor status indicator lights of known power supply devices.
Regarding claims 27, 37 and 47, Brookshire further discloses that the power supply comprises a primary power source and a secondary power source [AC power 
Regarding claims 28, 38 and 48, Mou does not disclose that the power monitoring module comprises logic, at least partially including hardware logic, to: initialize at least one power management parameter for the power supply; and initialize at least one network address associated with the remote device.  Examiner takes official notice that electronic devices before the effective filing date of the claimed invention conventionally performed initialization of device parameters before use.  In this case, it would have been obvious to one of ordinary skill in the art to initialize device parameters, such as the remote device network address and which status indicator lights and which light characteristics are to be monitored by each of the photosensors in order to ensure that the monitoring module acts as intended. 
Regarding claims 30, 32, 35, 40, 42, 45 and 50, Mou is silent as to what triggers the sending of status indicator lights signals to the remote device.  Examiner takes official notice that it was well known in the art before the effective filing date of the claimed invention for remote monitoring devices to be triggered to provide monitored information in response to status inquiries.  Accordingly, it would have been obvious to one of ordinary skill in the art to trigger the sending of status indictor light monitoring signals to the remote device in Mou and Brookshire in response to status inquiries from the remote device.  Mou is silent as to how the photosensors detect the colors or on/off status of the stratus indicator lights.  Examiner takes official notice that light sensing 
Regarding claims 31, 33, 41 and 43, Mou further discloses that  the communication module comprises logic, at least partially including hardware logic, to: transmit the alert to the remote device [wireless transmitter, paragraph 0036].
	Regarding claims 34 and 44, Mou does not disclose receiving a reset command from the remote device and resetting one or more data registers in response to the reset command.  Examiner takes official notice that networked electronic devices before the effective filing date of the claimed invention conventionally included functionality for remote resetting, rebooting or power cycling in order to correct errors without having to send a technician to the remote location.  Accordingly, it would have been obvious to one of ordinary skill in the art to include conventional remote resetting, rebooting or power cycling functionality in Mou and Brookshire. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Saltzstein et al., US Patent no. 6,727,814 discloses a remote sensing device for sensing and reporting the states of medical device status indicator lights.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        November 6, 2021